Execution Version Exhibit 10. 4 Subsidiary Guaranty Agreement Dated as of December 8, 2016 of LFUS LLC, Littelfuse Commercial Vehicle LLC, SC Building, LLC, SSAC, LLC, and SymCom, Inc. Table of Contents SECTION HEADING PAGE SECTION 1. GUARANTY 2 SECTION 2. OBLIGATIONS ABSOLUTE 3 SECTION 3. WAIVER 4 SECTION 4. OBLIGATIONS UNIMPAIRED 4 SECTION 5. SUBROGATION AND SUBORDINATION 5 SECTION 6. REINSTATEMENT OF GUARANTY 6 SECTION 7. RANK OF GUARANTY 6 SECTION 8. ADDITIONAL COVENANTS OF EACH SUBSIDIARY GUARANTOR 6 SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH SUBSIDIARY GUARANTOR 6 SECTION 10. TAX INDEMNIFICATION AND FATCA INFORMATION 7 SECTION 11. TERM OF GUARANTY AGREEMENT 10 SECTION 12. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 10 SECTION 13. AMENDMENT AND WAIVER. 10 Section 13.1. Requirements 10 Section 13.2. Solicitation of Holders of Notes 10 Section 13.3. Binding Effect 11 Section 13.4. Notes Held by Obligors, Etc 11 SECTION 14. NOTICES; ENGLISH LANGUAGE 11 SECTION 15. MISCELLANEOUS 12 Section 15.1. Successors and Assigns; Joinder 12 Section 15.2. Severability 12 Section 15.3. Construction 12 Section 15.4. Further Assurances 13 Section 15.5. Governing Law 13 Section 15.6. Jurisdiction and Process; Waiver of Jury Trial 13 Section 15.7. Obligation to Make Payment in Euros 14 Section 15.8. Reproduction of Documents; Execution 14 -i- Subsidiary Guaranty Agreement This Subsidiary Guaranty Agreement , dated as of December 8, 2016 (this “Subsidiary Guaranty Agreement” ), is made by each of the undersigned (each a “Subsidiary Guarantor ” and, together with each of the other signatories hereto and any other entities from time to time parties hereto pursuant to Section15.1 hereof, the “Subsidiary Guarantors ” ) in favor of the Purchasers (as defined below) and the other holders from time to time of the Notes (as defined below). The Purchasers and such other holders are herein collectively called the “holders” and individually a “holder
